DETAILED ACTION
This office action is responsive to communication(s) filed on 6/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.
Claims 1, 10 and 19 are independent.
Claim 20 is newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg; Jatin et al. (hereinafter Garg – US 20180329590 A1) in view of Van Der Vlist; Kristy Ann et al. (hereinafter Van Der Vlist – US 20220244971 A1).

Independent Claim 1:
Garg teaches An interface display method for an application, comprising:
displaying a first user interface of the application; (display first layer of application, fig. 3:302 and ¶ 120)
and in response to detecting a startup operation for a second user interface of the application, (detecting input to traverse to second layer, fig. 3:304 and ¶ 121)
controlling states of components used to display the first user interface and the second user interface as a visible state, (cause a second layer to be displayed simultaneously with the first layer in the same screen, fig. 3:306 and ¶ 122. Herein, it is interpreted that because both the layers are displayed, the states of components [such as software modules] used to display both layers are set to “a visible state”.), 
wherein the visible state comprises at least one of: an activated state […], in the visible state, the first user interface and the second user interface are simultaneously displayed on a display panel, the first user interface or the second user interface whose component is in the activated state is interactable with a user, […], and the second user interface is a sub-interface of the first user interface. (cause a second layer to be displayed simultaneously, in the visible state, with the first layer in the same screen, fig. 3:306 and ¶ 122; the second layer is a sub-interface of the first layer, at least because it is a child to the first layer, ¶ 76; e.g., the second layer includes a sub-web page of a parent web page, ¶ 71. The visible first and second layers are interactable with a user, e.g., via multimedia object, ¶ 73, and at least based on being interactable with the user, the layers are also interpreted as being in an activated state)
The examiner interprets that because the claim language concerning the visible state includes the optional language of “at least one of”, the limitations of “and a paused state” and “and the first user interface or the second user interface whose component is in the paused state is not interactable with the user” are optional and does not limit the scope of the claim under broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Nevertheless, for compact prosecution purposes only, the examiner assumes that the phrases are limiting and that Garg does not expressly teach that the visible state includes “a paused state” and “and the first user interface or the second user interface whose component is in the paused state is not interactable with the user”.
However, Van Der Vlist teaches/suggests the concept(s) of a rule evaluating operation that may result in controlling the display of a control element to display in a read-only state wherein when new inputs on the element are prevented from being submitted [paused state…not interactable], ¶¶ 55-56, 58 and 71. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Garg to include the concept(s) of a rule evaluating operation that may result in controlling the display of a control element to display in a read-only state wherein when new inputs on the element are prevented from being submitted [paused state…not interactable], as taught/suggested by Van Der Vlist.
One would have been motivated to make such a combination in order optimize the method by properly handling extraneous input data, ¶¶ 1, 4 and 43.
In combination, Garg, as modified, teaches/suggests 
teach that the visible state includes “a paused state” and “the first user interface or the second user interface whose component is in the paused state is not interactable with the user” (Garg teaches the simultaneous display of user interfaces, as explained above. Van Der Vlist teaches/suggests the concept(s) of a rule evaluating operation that may result in controlling the display of a control element to display in a read-only state wherein when new inputs on the element are prevented from being submitted [paused state…not interactable], ¶¶ 55-56, 58 and 71)

Claim 2:
The rejection of claim 1 is incorporated. Garg further teaches wherein controlling the states of components used to display the first user interface and the second user interface as the visible state comprises: 
determining whether both the first user interface and the second user interface meet respective predefined split-screen display rules; (the layers are displayed on the screen in partitions [split-screen] and are arranged on the screen based on rules and hierarchy, e.g., see ¶¶ 15, 80 and 156 and figs. 9-10)
and in case that both the first user interface and the second user interface meet the respective predefined split-screen display rules, setting the states of components of the first user interface and the second user interface to the visible state. (the layers are displayed on the screen in partitions [split-screen] and are arranged on the screen based on rules and hierarchy, e.g., see ¶¶ 15, 80 and 156 and figs. 9-10; if a displaying of one or more of the layers do not correspond to a rule/hierarchy, it is removed from display, ¶¶ 15, 85, 104 and 134)

Claim 3:
	The rejection of claim 1 is incorporated. Garg further teaches wherein controlling the states of components used to display the first user interface and the second user interface as the visible state comprises:
adjusting a first interface layout of the first user interface according to first interface layout parameters; (position [first interface layout parameters] are determined based on whether the layer was previously displayed or if it is a new activity, wherein the new activity opens at the top and previously displayed activity/layer is adjusted and displayed at the bottom portion of the screen, ¶¶ 94 and 117 and 136 and fig. 5)
adjusting a second interface layout of the second user interface according to second interface layout parameters; (at least length and width [second interface layout parameters] of the interface layers are adjusted creating the layouts/partitions, e.g., based on the size of the screen, ¶ 82, and/or the amount of layers already opened, ¶ 151)
and setting states of the components of layout-adjusted first user interface and second user interface to the visible state. (multiple screens/layers displayed [visible] at the same time, e.g., ¶ 96 and 102 and fig. 1B)

Claim 4:
	The rejection of claim 3 is incorporated. Garg further teaches
wherein the first interface layout parameters and the second interface layout parameters are determined based on at least one of following: a predefined split-screen configuration file, display parameters of the display panel, or a received interface layout adjustment instruction; (layout determined based on screen size [display parameters of the display panel], Garg ¶ 82)
and wherein the interface layout adjustment instruction is configured to adjust interface layouts of the first user interface and/or the second user interface. (manual adjustment instruction is received for adjustment of interface layouts, e.g., making one interface, or set of interfaces, bigger than another interfaces, or another set of interfaces, dragging a divider between the partitions, Garg ¶ 156 and Garg fig. 9; or automatic adjustment based on instructions stored in memory, ¶ 204)

Independent Claims 10 and 19:
Claim(s) 10 and 19 is/are directed to an electronic device and computer-readable storage medium, respectively, for accomplishing the steps of the method in claim 1, and are rejected using similar rationale(s).

Claims 11-13:
Claim(s) 11-13 are each directed to an electronic device for accomplishing the steps of the methods in claims 2-4, respectively, and are rejected using similar rationale(s).

Claim 20:
The rejection of claim 2 is incorporated. Garg further teaches 
wherein the predefined split-screen display rule comprises at least one of:
a minimum display size allowed by an interface is smaller than a split-screen display size;
a minimum display resolution allowed by an interface is smaller than a split-screen display resolution;
and an interface is a designated interface. (at least one of the interfaces displayed is a layer/interface selected [designated interface] by the user, ¶ 87, figs. 1B and 8A-8D; the layers are displayed in a split-screen, so the software display algorithm/rules necessarily includes split-screen display rules. Also see ¶¶ 15, 80 and 156 and figs. 9-10, mentioned above.)

Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US 20180329590 A1) in view of Van Der Vlist (US 20220244971 A1), as applied to claims 1 and 10 above, and further in view of Xu, Jie (hereinafter Xu – WO 2022002188 A1).
NOTE: The pages citation of Xu are according to the English machine translation document. Citations of figures are according to the official Xu publication mentioned above.  

Claim 5:
The rejection of claim 1 is incorporated. Garg further teaches 
in response to detecting a target touch operation on the first user interface, (clicking on the user interface/layer of a current activity, will result in the displaying of next/new activity at an upper portion, ¶¶   78 and 94. Such action/clicking is interpreted as including a touch operation, such as a tap on a screen, or other action/gesture on the display screen, e.g., ¶¶ 94 and 131 and fig. 1B. Also see ¶¶ 132-134)
determining whether the display panel has a display area for displaying a third user interface, (the method includes displaying the new activity/layer on the upper portion of the display, ¶¶ 78 and 94. This is interpreted as determining that the display panel has an upper portion for displaying the new activity [determining whether the display panel has a display area for displaying [the new] interface]. The new interface may be a third interface [e.g., a third level], since as exemplified in fig. 8C, the user may navigate to any level by clicking on different portions/levels of an indicia, such as a triangular/polygonal figure, that is displayed within the interfaces/layers/partitions, ¶¶ 149-150)
wherein the third user interface is a sub-interface of the first user interface; (displaying a first level [first user interface], ¶¶ 155-156 and fig. 9. The new interface [new activity] may be a third interface [e.g., a third level], and the user may navigate to any level, including child or parent levels, which may be linked to the previous activity/layer, since as exemplified in fig. 8C, the user may navigate to any level by clicking on different portions/levels of an indicia, such as a triangular/polygonal figure, that is displayed within the interfaces/layers/partitions, ¶¶ 149-150. At least because the layers may be related to by parent-child relationship, is the third user interface is interpreted as being a sub-interface of the first user interface/layer, ¶ 76)
or in response to detecting a target touch operation on the second user interface, determining whether the display panel has a display area for displaying the third user interface, wherein the third user interface is a sub-interface of the second user interface; 
[…]. 
Garg does not appear to expressly teach 
and in response to determining no display area for displaying the third user interface, setting states of components of the first user interface or the second user interface to an invisible state, 
and setting a state of a component of the third user interface to the visible state. 
However, Xu teaches/suggests
and in response to determining no display area for displaying the third user interface, setting states of components of the first user interface or the second user interface to an invisible state, (when it is determined that two windows are already displayed [“in response to determining no display area for displaying the third user interface”], the second window is replaced [becomes “invisible”] with a third window [that becomes “visible”], fig. 18:3 and Pgs 17-18)
and setting a state of a component of the third user interface to the visible state. (it is understood that because the third window replaces the second window, “a state of a component of the third user interface to the visible state”, fig. 18:3 and Machine Translation Pgs 17-18)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Garg wherein in response to determining no display area for displaying the third user interface, setting states of components of the first user interface or the second user interface to an invisible state, and setting a state of a component of the third user interface to the visible state, as taught/suggested by Xu.
One would have been motivated to make such a combination in order to improve the efficiency and user experience provided by the method by simplifying user operation and displaying multiple windows at appropriate sizes to meet clarity requirement  of the display content  (Xu Pgs 2, 12 and 23).

Claim 6:
	The rejection of claim 5 is incorporated. Xu further teaches 
wherein setting the state of the component of the third user interface to the visible state comprises: setting the state of the component of one of the first application interface and the second user interface that does not detect the target touch operation to the invisible state (the third window is displayed, the second window ceases to be displayed, and the third application occupies an area vacated by the second application, Xu fig. 18:1,3 and Xu Pgs 17-18; this involves setting the states of components of the third user interface to the visible state, or else, the third window could not be displayed in the place of the second user interface; it is interpreted herein, that when items are displayed, they are in a “visible state”. Furthermore, when items are not displayed [or “are removed” from the display], such components of the second user interface that does not detect the target touch operation, these components are interpreted as being in an “invisible state”). 

Claim 14-15:
Claim(s) 14-15 are each directed to an electronic device for accomplishing the steps of the methods in claims 5-6, respectively, and are rejected using similar rationale(s).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US 20180329590 A1) in view of Van Der Vlist (US 20220244971 A1) and Xu (WO 2022002188 A1), as applied to claims 5 and 14 above, and further in view of Walkin; Brandon M. et al. (US 20210216176 A1, hereinafter “Walkin 1”) and Walkin; Brandon M. et al. (US 20190339855 A1, hereinafter “Walkin 2”).

Claim 7:
The rejection of claim 5 is incorporated. Garg does not appear to expressly teach 
in case that the third user interface [detecting] detects an interface return operation, determining whether the component of the first user interface in the invisible state or the component of the second user interface in the invisible state are stored in a local running memory; 
and in response to determining that the component of the first user interface in the invisible state or the component of the second user interface in the invisible state are stored in the local running memory, setting states of the component of the first user interface in the invisible state or the component of the second user interface in the invisible state to the visible state.   
However, Walkin 1 teaches/suggests the concept(s) of 
replacing display of second application with display of third application, ¶ 378 and fig. 5a:5010 [in drawing sheet 205]; Note that although the interfaces are referred to as belonging to different applications, the can belong to the same application as well, ¶ 200 [suggesting in case that the third user interface detects an interface return operation, determining whether the component of the first user interface in the invisible state or the component of the second user interface in the invisible state are stored in a local running memory],
and further teaches returning to previously displayed state of concurrent display of windows, ¶ 248. Here, it is implicit that when a third window, which replaces a second window, is displayed and a return operation is received, a third window will no longer be displayed [invisible state] and the second window will be displayed [visible state] instead of the third window [suggests in response to determining that the component of the first user interface in the invisible state or the component of the second user interface in the invisible state are stored in the local running memory, setting states of the component of the first user interface in the invisible state or the component of the second user interface in the invisible state to the visible state]. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Garg to include the concept(s) of replacing display of second application with display of third application, and returning to previously displayed state of concurrent display of windows. Here, it is implicit that when a third window, which replaces a second window, is displayed and a return operation is received, a third window will no longer be displayed [invisible state] and the second window will be displayed [visible state] instead of the third window, as taught/suggested by Walkin 1.
One would have been motivated to make such a combination in order to improve the method’s effectiveness, efficiency, and user satisfaction when implemented navigating through user interfaces of the same application in portable electronic devices, Walkin 1 ¶¶ 13 and 200.
In combination, Garg, as modified, teaches/suggests 
in case that the third user interface [detecting] detects an interface return operation, determining whether the component of the first user interface in the invisible state or the component of the second user interface in the invisible state are stored in a local running memory; (Garg teaches the method with invisible states of components, as explained above. Walkin 1 teaches/suggests the concept(s) of replacing display of second application with display of third application, ¶ 378 and fig. 5a:5010 [in drawing sheet 205]; Note that although the interfaces are referred to as belonging to different applications, the can belong to the same application as well, ¶ 200)
and in response to determining that the component of the first user interface in the invisible state or the component of the second user interface in the invisible state are stored in the local running memory, setting states of the component of the first user interface in the invisible state or the component of the second user interface in the invisible state to the visible state. (Garg teaches the method with invisible states of components, as explained above. Walkin 1 further teaches returning to previously displayed state of concurrent display of windows, ¶ 248. Here, it is implicit that when a third window, which replaces a second window, is displayed and a return operation is received, a third window will no longer be displayed [invisible state] and the second window will be displayed [visible state] instead of the third window)  
Walkin 1 does not appear to expressly teach that the detecting is “in case that the third user interface detects” the return operation.
However, Walkin 2 teaches/suggests that the detecting is “in case that the third user interface detects” the return operation (while displaying any user interface, a user can navigate to previously displayed when an input meeting such navigation criteria is received, on that any user interface, ¶ 206 and figs.5B22-5B24 [drawing sheets 60-62]). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Garg, as modified, wherein the detecting is “in case that the third user interface detects” the return operation, as taught/suggested by Walkin 2.
One would have been motivated to make such a combination in order to further improve the efficiency of the method by direct navigation to previous display states (Walkin 2 ¶ 198).

Claim 16:
Claim(s) 16 is directed to an electronic device for accomplishing the steps of the method in claim 7 and is rejected using similar rationale(s).
 
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US 20180329590 A1) in view of Van Der Vlist (US 20220244971 A1), as applied to claims 1 and 10 above, and further in view of Reeves; Paul E. et al. (hereinafter Reeves – US 20130080938 A1).

Claim 8:
	The rejection of claim 1 is incorporated. Garg does not appear to expressly teach wherein the first user interface and the second user interface are displayed in a Freeform mode. 
However, Reeves discloses the concept that freeform windows allow user interfaces to behave like typical windows in a computer system environment and would otherwise provide display functionality that would not normally be functional for a device application (Reeves ¶ 221). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Garg with the concept in Reeves to include wherein the first user interface and the second user interface are displayed in a Freeform mode.
One would have been motivated to make such a combination in order to improve the versatility/effectiveness of the method by providing user interfaces with additional functionalities (Reeves ¶¶ 221-223).

Claim 17:
Claim(s) 17 is directed to an electronic device for accomplishing the steps of the method in claim 8 and is rejected using similar rationale(s).

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US 20180329590 A1) in view of Van Der Vlist (US 20220244971 A1) and Reeves (US 20130080938 A1), as applied to claims 8 and 17 above, and further in view of Sheive; Alexander Richard et al. (hereinafter Sheive – US 20140047413 A1).

Claim 9:
	The rejection of claim 8 is incorporated. Garg does not appear to expressly teach further comprising: hiding target control of the sub-interface in user interfaces currently displayed on the display panel. 
However, Sheive teaches/suggests hiding target control of the sub-interface in user interfaces currently displayed on the display panel. (unnecessary chrome from currently displayed interfaces are removed, e.g., by removing subwindow headers 504 and subwindow controls 502, ¶ 137 and fig 5). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Garg to include further comprising: hiding target control of the sub-interface in user interfaces currently displayed on the display panel, as taught/suggested by Sheive.
One would have been motivated to make such a combination in order to result in a more intuitive/versatile method designed for display on devices with smaller displays (Sheive ¶¶ 132 and 133).

Claim 18:
Claim(s) 18 is directed to an electronic device for accomplishing the steps of the method in claim 9 and is rejected using similar rationale(s).

Response to Arguments
The examiner fully considers applicant’s arguments for claims 1-20, but these  are considered moot based on the new ground(s) of rejection presented above or are otherwise unpersuasive, as addressed below.
Concerning claim 1, the applicant alleges that Garg does not teach or suggest the states of the first user interface and the second user interface that are displayed at the same time (Amendment, Pg 12). 
The examiner respectfully disagrees, and finds no logical support for the applicant’s allegation. As explained in the 103 rejection above, Garg causes a second layer to be displayed simultaneously with the first layer in the same screen, fig. 3:306 and ¶ 122. Herein, it is interpreted that because both the layers are displayed, the states of components [such as software modules] used to display both layers are set to “a visible state”). In other words, the fact that the layers are displayed is sufficient evidence to show that the display state set for these layers/components is reflective of a “visible state”.
Other arguments for claims 1-19 are considered moot, as mentioned above, or otherwise depends on the argument above and are unpersuasive at least for the same reason(s).
Concerning newly added claim 20, the applicant seems to suppose that Table 1 of Garg is an exhaustive list of split-screen display rules, and alleges that, as such, claim 20 is not disclosed in Garg (Amendment, Pg 14).
The examiner respectfully disagrees, at least because the applicant has not provided evidence that such a list is an exhaustive list. Furthermore, as explained above, at least one of the interfaces displayed is a layer/interface selected [designated interface] by the user, Garg,  ¶ 87, figs. 1B and 8A-8D; the layers are displayed in a split-screen, so the software display algorithm/rules necessarily includes split-screen display rules. Also see Garg. ¶¶ 15, 80 and 156 and figs. 9-10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175